Citation Nr: 0208766	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to temporary total convalescent ratings under 
38 C.F.R. § 4.30, based on the need for convalescence 
following hospitalization in November 1997 and August 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to May 
1969, from April 1970 to October 1977, and from June 1981 to 
July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina RO.  In April 1999, the RO denied a claim of 
entitlement to service connection for cervical spine 
disorder.  In  November 1999, the RO denied a claim of 
entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 following hospitalization in November 1997 and 
August 1998.  


FINDINGS OF FACT

1.  A cervical spine disorder was not present in service; 
arthritis of the cervical spine was not manifested within one 
year of discharge from service; and a cervical spine disorder 
is not otherwise related to service or any event therein, or 
a service-connected condition.

2.  The veteran underwent a cervical spine fusion and 
diskectomy in November 1997, and an operation at C6-C7 in 
August 1998.  

3.  The veteran is not shown to have required convalescence 
for a service-connected condition in November 1997 or August 
1998.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disorder was not incurred in 
or aggravated in service, nor was it caused or aggravated by 
a service-connected disability, nor may arthritis of the 
cervical spine be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for a temporary total disability rating 
following hospitalization in November 1997 and August 1998 
have not been met.  38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant was 
notified in the April and November 1999 rating decisions that 
the evidence did not show that he had met the relevant 
criteria for service connection for cervical spine disease, 
or a temporary total disability rating following 
hospitalization.  Those are the key issues in this case, and 
the rating decisions, as well as the statements of the case 
(SOC), and the August 2001 supplemental statement of the 
case, (SSOC) informed the appellant of the applicable 
regulations.  In addition, in a letter, dated in June 2001, 
the RO notified the veteran of the provisions of the VCAA, of 
the evidence which the RO had obtained, and of the evidence 
required to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC's, SSOC and the RO's June 2001 
letter informed the veteran of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases of the denials of this 
claims.  The RO has previously requested all relevant 
treatment records identified by the appellant.  An 
examination of the disability in issue has been performed, 
and the report of that examination is associated with the 
claims files.  In this regard, the Board has considered the 
veteran's representative's request that the veteran be 
reexamined by an independent medical examiner (IME).  
However, according to VA regulation, an opinion of an IME 
need only be obtained in cases where the medical issue under 
consideration is of such medical complexity or controversy as 
to justify soliciting an opinion from an IME.  38 C.F.R. § 
3.328 (2002).  In this case, as discussed infra, there is no 
competent medical evidence in the claims files linking the 
veteran's cervical spine condition to his service, or to a 
service-connected disability, nor is there a conflict in the 
medical evidence of record.  The veteran's service medical 
records do not show that he had a cervical spine disorder 
during service, and the earliest evidence of arthritis of the 
cervical spine is dated in 1997, about 12 years after 
separation from service.  The Board finds that this evidence 
warrants the conclusion that an etiological opinion, to 
include the opinion of an IME, is not necessary to decide 
these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159 
(c)(4)(B), 3.328.  The Board therefore finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  As a final matter, the 
Board notes that in June 2001, the RO sent the veteran a 
letter notifying him of his duties to obtain evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II.  Merits

A.  Service Connection

The veteran argues that service connection is warranted for a 
cervical spine condition.  A review of his written statements 
shows that he argues: 1) that his cervical spine condition is 
indistinguishable from his service-connected lumbar spine 
disorder, or 2) that his cervical spine condition is 
secondary to his lumbar spine disorder.  In this regard, 
service connection is currently in effect for postoperative 
intervertebral disc disease of the lumbosacral spine, 
evaluated as 60 percent disabling.  The veteran apparently is 
basing part of his argument on a June 1999 letter from the RO 
in Atlanta wherein it is stated: "You were inquiring about 
your service connected disability,  When you state neck area 
we classify it as degenerative disc disease or spinal disc 
condition but it is the same condition."  First, it should 
be pointed out that service connection was established only 
for the lumbosacral spine; there was never a rating action 
granting or conceding service connection for the disc problem 
in any segment of the spine other than the low back or lumbar 
area.  Second, the letter can be interpreted as saying no 
more than degenerative disc disease or spinal disc condition 
can be used interchangeably.  It does not say that the disc 
problem in the lumbar spine is a cause of or otherwise 
related to the neck problem.  

In an April 1999 rating decision, the Atlanta, Georgia, RO 
denied entitlement to service connection for a cervical spine 
disorder.  Thereafter, the case was transferred to the 
Columbia, South Carolina RO.  The veteran filed a notice of 
disagreement, and in its April 2001 Remand, the Board 
instructed the RO to issue a statement of the case on this 
issue.  Citing Manlincon v.West, 12 Vet. App. 238 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran's service medical records show occasional 
treatment for complaints of back pain, but do not show 
complaints, treatment or a diagnosis involving the cervical 
spine.  Throughout his service, the veteran's spine and other 
musculoskeletal systems were clinically evaluated as normal, 
with the exception of a May 1984 report which notes 
symptomatic lumbar pain spinous MS (musculoskeletal) spasm 
with a decreased range of motion on forward flexion, and 
scoliotic curve.  A "report of medical history" 
accompanying a May 1985 separation examination report notes 
complaints of recurrent back pain and muscle spasms in the 
lower back.  

The post-service medical evidence includes private medical 
reports, dated between 1987 and 1998, and VA examination and 
outpatient treatment reports, dated between 1986 and 1998.  
These records include records from Ben N. Estes, M.D., dated 
between 1997 and 1998, which indicate that the veteran 
underwent an anterior cervical diskectomy in November 1997, 
and an anterior cervical diskectomy and fusion C6-C7 in 
August 1998.  These records show that the veteran was noted 
to have a disc bulge at C3-4 and C7-T1, a disc protrusion at 
C6-7, multilevel cervical spondylosis, and osteoarthritis.  
The most recent examination report of record is a report from 
Chauncey B. Santos, M.D., dated in November 1998.  This 
report contains diagnoses that include degenerative disc 
disease of the cervical spine.  

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  In this case, 
service medical records so not show that the veteran had a 
cervical spine disorder.  Therefore, the claimed condition is 
not shown to have been chronic during service.  See 38 C.F.R. 
§ 3.303.  The first evidence of a cervical spine disorder 
comes in November 1997, which is approximately 12 years after 
separation from service.  Therefore, there is no evidence 
that arthritis of the cervical spine became manifest to a 
compensable degree within one year of service to support 
service connection on a presumptive basis.  See 38 C.F.R. 
§ 3.307, 3.309.  In addition, this lengthy period of time 
without treatment weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, the claims file does not contain a competent 
opinion showing that the veteran has a cervical spine 
disorder that is related to his service, or to a service-
connected disability.  To the contrary, reference must be 
made to the report of an MRI of the cervical spine in July 
1998 by a Jose Bauza, M.D. whereby it is indicated that the 
disc protrusions are secondary to osteoarthritic changes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for a cervical spine condition, to include cervical spine 
arthritis, is not warranted.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a cervical 
spine disorder that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Although the veteran has repeatedly argued that 
his intervertebral disc disease of the cervical spine 
condition is, in essence, the same condition as his service-
connected intervertebral disc disease of the lumbar spine, 
there is no competent opinion in the claims files linking his 
cervical spine disorder to his service-connected lumbar spine 
disorder.  Furthermore, the Board is unaware of any basis 
upon which to presume that service-connected intervertebral 
disc syndrome (IDS) of one area of the spine causes or 
aggravates any subsequent IDS of another area of the spine.  
There is nothing in the record to suggest that the herniated 
disc/degenerative disc disease/intervertebral disc syndrome 
is a systemic process. 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, as the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder, the doctrine of 
affording the veteran the benefit of the doubt is not for 
application.

B.  Temporary Total Rating

The veteran asserts that he is entitled to temporary total 
ratings for convalescence based on the need for 
hospitalization in November 1997 and August 1998. 

A 100 percent evaluation is assigned, effective the date of 
hospital admission and continuing for one, two, or three 
months from the first day of the month following hospital 
discharge, when medical evidence shows that, during 
hospitalization, treatment was provided for service-connected 
disabilities that included surgery necessitating at least one 
month of convalescence, or surgery resulting in severe 
residuals, such as incompletely healed wounds, stumps of 
recent amputations, therapeutic immobilization of one or more 
major joints, a body cast, the necessity of home confinement, 
or the necessity of crutches or a wheel chair, or there is no 
surgery, but there is immobilization by cast of one or more 
major joints.  The 100 percent evaluation may be extended 
beyond three months and is followed by the schedular 
evaluation warranted by the evidence.  38 C.F.R. § 4.30.

The claims file contains two letters from Ben N. Estes, M.D., 
dated in January and October of 1998.  In the January 1998 
letter, Dr. Estes stated:

[The veteran] was recently treated for 
cervical radiculopathy and had anterior 
cervical diskectomy and fusion C4-5, C5-6 
for left arm pain on 11/20/97.

During his convalescence he was confined 
to his home for 32 days from 11/23/97.

He has improved postop.  His wound has 
healed and his arm pain has improved.  
Prognosis for recovery is good.  He will 
need to engage in a work activity which 
does not require that he rotate his neck 
to extremes to either side or work above 
his head and he probably should keep his 
lifting to below 50 pounds.  

In his October 1998 letter, Dr. Estes stated:

[The veteran] was recently treated for 
cervical radiculopathy and had anterior 
cervical fusion and diskectomy C4-5, C5-6 
in November of 1997.  

He recovered well and did well until the 
summer of 1998 when [he] had recurrence 
of pain and was re-operated on for 
cervical disc at C6-C7 for left arm pain.  
He achieved immediate improvement from 
the operation and again was doing well 
until he was involved, nine days postop, 
in a automobile accident (rear end 
collision) and his [c]ar was knocked 
about 100 feet.  

This necessitated him missing work from 
8/7/98 through 9/14/98 as he was still 
out of work from his recent cervical 
fusion.

In this case, in part II.A., supra, the Board determined that 
service connection was not warranted for a cervical spine 
disorder.  Dr. Estes' letters indicate that the veteran was 
treated only for cervical spine conditions during the claimed 
hospitalization, in 1997 and 1998.  See also, Dr. Estes' 
records, dated between 1997 and 1998.  The veteran's 
hospitalizations in 1997 and 1998 are therefore not shown to 
have been necessitated by a service-connected condition as 
required by 38 C.F.R. § 4.30.  

In summary, private treatment records note that the veteran 
underwent a cervical spine fusion and diskectomy in November 
1997, and an operation at C6-C7 in August 1998.  As service 
connection is not currently in effect for a cervical spine 
condition, to include arthritis of the cervical spine, 
cervical diskectomy and fusion C4-5, C5-6 or a cervical disc 
condition at C6-C7, the veteran is not shown to have required 
convalescence for a service-connected condition during the 
claimed periods.  Accordingly, a temporary total disability 
rating for convalescence is not authorized by 38 C.F.R. § 
4.30, and the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a cervical spine disorder, to include 
cervical spine arthritis, is denied.

A temporary total disability rating, for convalescence under 
the provisions of 38 C.F.R. § 4.30, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

